- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2010 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X IR COPEL 14/10 - 10/26/2010 Copels Grid Market grew by 7.0% until September of 2010 The following analysis refers to Copels power market performance consolidated until the September 2010 compared to the same period of 2009. Captive Market  Copel Distribuição The captive market consumed 15,981 GWh, up by 6.8%. The residential segment consumed 4,446 GWh, up 5.4% due to increase of 3.5% in the number of customers, the maintenance of the formal job market, the increase in the bulk of wages and access to credit. This segment represented 27.8% of Copels captive market. By the end of the period, Copel supplied power to 2,933,515 residential customers. The industrial segment consumed 5,320 GWh, 8.3% up, thanks to the economy recovery and increase in the states exports. This segment represented 33.3% of Copels captive market. In September 2010, Copel supplied power to 66,820 captive industrial customers. The commercial segment consumed 3,346 GWh, an increase of 8.0%, also due to the increase in the formal jobs and in the bulk of wages. The commercial segment represented 20.9% of Copels captive market. In September 2010, Copel supplied power to 306,938 commercial customers. The rural segment consumed 1,336 GWh up 6.2%, due to the increase of 4.3% in the number of customers and the economy recovery. This segment represented 8.4% of Copels captive market. In September 2010, Copel supplied power to 362,453 rural customers. Other segments (public agencies, public lighting, public services and own consumption) consumed 1,533 GWh, 3.7% up in the period. These segments represented 9.6% of Copels captive market. At the end of the quarter, Copel supplied power to 49,213 customers in these segments. The following table shows the captive market for each consumption segment: Number of customers Energy sold (GWh) Sep/10 Sep/09 % Jan -Sep/10 Jan -Sep/09 % Residential 2,933,515 2,833,600 3.5 4,446 4,220 5.4 Industrial 66,820 66,078 1.1 5,320 4,915 8.3 Commercial 306,938 297,769 3.1 3,346 3,097 8.0 Rural 362,453 347,516 4.3 1,336 1,259 6.2 Other 49,213 47,938 2.7 1,533 1,479 3.7 Grid Market Grid Market (TUSD) - Copel Distribuição Copel Distribuiçãos grid market, comprising the captive market, concessionaries and licensees (other utilities within the State of Paraná) and all free customers within the Companys concession area, grew 7.0%, as the following table: Number of customers/Agreements Energy distributed (GWh) Sep/10 Sep/09 % Jan-Sep/10 Jan-Sep/09 % Captive market 3,718,939 3,592,901 3.5 15,981 14,970 6.8 Concessionaries and 4 4 - 426 390 9.3 licensees Free customers (*) 28 22 27.3 2,382 2,200 8.3 Grid Market * All free customers served by Copel GET and other suppliers at the Copel DIS concession area. Copels Consolidated Market The following table shows Copels total energy sales through Copel Distribuição and Copel Geração e Transmissão: Number of customers/Agreements Energy sold (GWh) Sep/10 Sep/09 % Jan-Sep/10 Jan-Sep/09 % Copel DIS Captive market 3,718,939 3,592,901 3.5 15,981 14,970 6.8 Concessionaries and 4 4 - 426 390 9.3 licensees CCEE - - - 2 181 - Total Copel DIS Copel GET CCEAR (Copel DIS) 1 1 - 917 852 7.5 CCEAR (other 35 35 9,862 9,930 (0.7) concessionaries) - Adjustment auction (ACR) - 1 - - 236 - Free customer 10 12 (16.7) 773 803 (3.8) Bilateral Agreements 6 2 200.0 1,189 778 52.8 CCEE - - - 88 260 (66.1) Total Copel GET 52 51 Total Copel Consolidated Note: Not considering the energy from MRE (Energy Relocation Mechanism). CCEE: Electric Pow er Trade Chamber CCEAR: Energy Purchase Agreements in the Regulated Market Curitiba, October 26, 2010 Sincerely, Rafael Iatauro CFO and Investor Relations Officer For additional information, please contact Copel's Investor Relations team: ri@copel.com or (55-41) 3222-2027 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 26, 20 10 COMPANHIA PARANAENSE DE ENERGIA  COPEL By: /
